Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 5, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Claim Amendments
           Applicant's amendment to the claims, filed 05/05/2022, is acknowledged. 
	Claims 1, 6, 8-9, 11-12, 18-20 are amended.
	Claims 2-5, 22-27 are cancelled.
	Claims 1, 6-21, 28-33 are pending.
Claims 6-8, 12-13, 15, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1, 9-11, 14, 16-20, 28-33 are under examination. 
	 

Priority
	This application is a CONTINUATION of U.S. Patent Application 15/556,412, filed 09/07/2017, claiming priority based on International Application No. PCT/US16/21810, filed 03/10/2016, and U.S. Provisional Application 62/130,899, filed 03/10/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2022 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 12/07/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 14, 16-20, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. "GLUT1 reductions exacerbate Alzheimer's disease vasculo-neuronal dysfunction and degeneration" Nat. Neurosci. 18, 521-530 (02 Mar. 2015), of record in IDS; in view of US 2012/0232130 A1 to Cepko et al.; Bevan et al. “Systemic Gene Delivery in Large Species for Targeting Spinal Cord, Brain, and Peripheral Tissues for Pediatric Disorders” Molecular Therapy (2011), Vol. 19, No. 11, 1971–1980, of record in IDS; Klepper et al. “GLUT1 deficiency syndrome in clinical practice” Epilepsy Research (2012) 100, 272-277; De Vivo et al. “Glut1 deficiency: CSF glucose. How low is too low?” REVUE NEUROLOGIQUE 164 (2008) 877–880; Wang et al. “A mouse model for Glut-1 haploinsufficiency” Human Molecular Genetics (2006), Volume 15, Issue 7, pages 1169–1179, of record in IDS; and US 2013/0158104 A1 to Tubert et al.
This rejection is reiterated under the same grounds set forth in the previous Office action. A response to Applicant’s traversal is provided below.
Regarding claims 1 and 11, Winkler discloses a method of treating Glut1 deficiency syndrome (GLUT1 haploinsufficiency, Slc2a1+/-) in a subject in need thereof, comprising a step of administering to the subject an effective amount of an adenoviral vector (Ad.Slc2a1), wherein the vector comprises a nucleic acid sequence encoding Glut1 operatively linked to a CAG promoter. See page 525, col. 1, “To confirm that GLUT1 regulates LRP1-dependent Aβ clearance at the BBB in vivo, we performed a rescue experiment with GLUT1, re-expressing GLUT1 in the hippocampus of Slc2a1+/−APPSw/0 mice using adenovirally mediated Ad.Slc2a1 transfer. In comparison to expression in the hippocampus injected with the control empty vec-tor, Ad.Slc2a1 increased the expression of both GLUT1 and LRP1 in brain microvessels (Supplementary Fig. 5d–g), which in turn reduced the Aβ load, Aβ40 and Aβ42 levels by 37%, 45% and 33%, respec-tively (Fig. 3k–m)”; see also Online Methods, page 2, col. 2, “The murine Slc2a1 expression adenovirus Ad.Slc2a1 was produced by SignaGen Laboratories. The mouse Slc2a1 gene was under control of a CAG promoter. In vivo transduction in the hippocampus with Ad.Slc2a1 or control empty vector was performed as above”).
Winkler discloses wherein the viral vector is an adenoviral vector, as opposed to a recombinant AAV9 vector. 
Prior to the effective filing date of the instantly claimed invention, Cepko is considered relevant prior art for teaching a method of treating a disorder associated with neuronal cells deprived of glucose comprising a step of administering a recombinant AAV vector comprising a nucleic acid sequence encoding Glut1 operatively linked to a promoter. See Abstract; see paragraphs [0003, 0015, 0083, 0105, and 0133]. Cepko further discloses that the vector is administered intravenously (paragraph [0090]).
In addition, prior to the effective filing date of the instantly claimed invention, Bevan is considered relevant prior art for teaching a step of intravenously administering a recombinant AAV9 vector comprising a transgene (gene transfer) to cynomolgus macaques (nonhuman primate). Bevan discloses that intravenous (i.e. systemic) administration of recombinant AAV9 vector for gene transfer efficiently crosses that blood-brain barrier (BBB) and targets the central nervous system (CNS). 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an adenoviral vector, as taught by Winkler, with a recombinant AAV9 vector, as taught by Bevan, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because recombinant AAV9 vector for gene transfer is known in the art to efficiently cross the blood-brain barrier (BBB) and target the central nervous system (CNS) when administered systemically.
The instant claims further recite the limitation that the method alleviates hypoglycorrhachia. Prior to the effective filing date of the instantly claimed invention, Klepper teaches Glut1 deficiency syndrome (GLUT1 DS) is caused by impaired glucose transport across the blood-brain barrier and defect in GLUT1 gene results in low cerebrospinal fluid (CSF) glucose levels, a condition termed “hypoglycorrhachia”. See page 272. Winkler recognizes that GLUT1 deficiency syndrome (“GLUT1 haploinsufficiency”) results in reduced CSF glucose levels (page 521, col. 1). In addition, prior to the effective filing date of the instantly claimed invention, De Vivo teaches that “[h]ypoglycorrhachia is the distinctive biomarker for Glut1-DS [Glut1 deficiency syndrome]” and that “[w]e have never seen a Glut1-DS patient with normal CSF glucose and lactate values” (page 878, col. 2). That is, De Vivo teaches that all patients suffering from GLUT1 deficiency syndrome are found to exhibit hypoglycorrhachia (low CSF glucose levels). Therefore, prior to the effective filing date of the instantly claimed invention, the art recognized that hypoglycorrhachia is caused by Glut1 deficiency syndrome, and the instant recitation that the method alleviates hypoglycorrhachia naturally flows from (is an intended result of) performing the method. Furthermore, the limitation wherein the subject is identified as exhibiting hypoglycorrhachia prior to treatment (claim 11) would have been prima facie obvious because, as taught by Klepper and De Vivo, the prior art recognizes that hypoglycorrhachia is caused by GLUT1 DS and that all patients suffering from GLUT1 DS are found to exhibit hypoglycorrhachia.
Regarding claim 10, Winkler discloses that the subject has a mutation in the SLC2A1 gene (page 525, col. 1, “To confirm that GLUT1 regulates LRP1-dependent Aβ clearance at the BBB in vivo, we performed a rescue experiment with GLUT1, re-expressing GLUT1 in the hippocampus of Slc2a1+/−APPSw/0 mice using adenovirally mediated Ad.Slc2a1 transfer”). In particular, Winkler uses a mouse model for Glut-1 haploinsufficiency disclosed by Wang (see Online Methods, first paragraph). Wang discloses that the mouse model was generated by targeted disruption of the promoter and exon 1 regions of the mouse GLUT-1 gene (SLC2A1) (see Abstract). In addition, Klepper discloses that “[t]he majority of [human] patients [with GLUT1 deficiency syndrome] carry mutations in the SLC2A1 gene encoding the GLUT1 transporter” (page 272, col. 1). De Vivo also recognizes that patients suffering from GLUT1 deficiency syndrome have a mutation in the human GLUT1 (SLC2A1) gene (see page 877-878, joining paragraph; see also Figure 1).
Regarding claims 16-17, Winkler discloses that the adenoviral vector comprises the SLC2A1 gene operably linked to a CAG promoter (see Online Methods, page 2, col. 2, “The murine Slc2a1 expression adenovirus Ad.Slc2a1 was produced by SignaGen Laboratories. The mouse Slc2a1 gene was under control of a CAG promoter”). The CAG promoter comprises a chicken Beta-actin promoter and a CMV early enhancer element, as evidenced by US 2013/0158104 A1 to Tubert et al. (see paragraph [0048]). Bevan discloses that the recombinant AAV9 vector comprises a chicken β-actin hybrid promoter and a cytomegalovirus (CMV) immediate early enhancer (see page 1972, col. 1-2, joining paragraph).
Regarding claim 18, Klepper discloses that diagnosis of GLUT1 deficiency syndrome (GLUT1 DS) is confirmed if the subject has a CSF glucose level of less than 40 mg/dL (page 273, col. 1, “The diagnosis of GLUT1DS by means of a lumbar puncture is confirmed if: CSF glucose concentration is < 2.2 mmol/l (<40 mg/dl)”). De Vivo identifies GLUT1 DS patient populations with hypoglycorrhachia having a CSF glucose level of less than 40 mg/dL (page 878, col. 2; see also Table 1 on page 879).
Regarding claims 19-20, De Vivo identifies GLUT1 DS patient populations with “milder” hypoglycorrhachia having a CSF glucose level in the range of 41 to 52 mg/dL (page 878, col. 2; see also Table 1 on page 879). The patient populations identified by De Vivo as having CSF glucose levels less than 40 mg/dL and between 41-52 mg/dL read on the instant recitation of “below 53 mg/dL” (claim 20).
Regarding claims 29-30, Winkler does not administer the adenoviral vector comprising the Glut1 gene (SLC2A1 gene) systematically (see Online Methods, page 2, col. 2, first paragraph). However, Bevan discloses that the recombinant AAV9 vector for gene transfer is administered intravenously (i.e. systemically) for gene transfer targeting the central nervous system (CNS) (see Abstract). In addition, Cepko discloses that the viral vector (AAV vector) comprising Glut1 gene is administered intravenously (paragraph [0090]). An artisan would be motivated to perform the administration intravenously (i.e. systemically) because said route of administration is noninvasive.
Regarding claim 14, Cepko discloses wherein the nucleotide sequence encoding Glut1 is represented by GenBank Accession No. 166795299 (see paragraph [0106]), which is 100% identical to SEQ ID NO: 79 of the instant application (alignment provided below).
Regarding claims 28, 31-33, with respect to the limitation that the subject has a blood-brain barrier, the prior art recognizes that vertebrates, including mice and primates, have a BBB, and further recognizes that the AAV9 vector crosses the BBB. For example, see page 521 of Winkler; see also pages 1971-1972, joining paragraph, of Bevan.
With respect to the limitations of claim 28 wherein the recombinant AAV9 vector crosses the blood-brain barrier in sufficient amount to express Glut1 in endothelial cells lining the brain microvasculature; claim 31 wherein the vector is expressed in endothelial cells lining the brain microvasculature; claim 32 wherein the vector transduces endothelial cells lining the brain microvasculature; and claim 33 wherein the method expresses Glut1 in endothelial cells lining the brain microvasculature, claim scope is not limited by claim language that does not limit a claim to a particular structure. In this case, these limitations merely indicate intended results of the performing the method of claim 1 without clearly further limiting the structure and/or manipulative actions recited in claim 1. Essentially, these limitations merely indicate intended results that naturally flows from administering the AAV9 vector as recited in claim 1 without further limiting the claims to a particular structure and/or manipulative action. Moreover, the prior art recognizes AAV9 vector crosses the blood-brain barrier (see Abstract of Bevan) and that GLUT1 is expressed in endothelial cells at the blood-brain barrier (see Winkler, page 521, first paragraph). In addition, Winkler discloses that gene transfer of GLUT1 in GLUT1-deficient mice resulted in increased GLUT1 expression in brain microvessels. See page 525, second paragraph; see also Supplementary Figures 5d-e. For these reasons, and those set forth above, claims 28, 31-33 would have been prima facie obvious over the cited prior art.

Alignment between GenBank Accession No. 166795299 and instant SEQ ID NO: 79

    PNG
    media_image1.png
    591
    645
    media_image1.png
    Greyscale



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. "GLUT1 reductions exacerbate Alzheimer's disease vasculo-neuronal dysfunction and degeneration" Nat. Neurosci. 18, 521-530 (02 Mar. 2015), of record in IDS; US 2012/0232130 A1 to Cepko et al.; Bevan et al. “Systemic Gene Delivery in Large Species for Targeting Spinal Cord, Brain, and Peripheral Tissues for Pediatric Disorders” Molecular Therapy (2011), Vol. 19, No. 11, 1971–1980, of record in IDS; Klepper et al. “GLUT1 deficiency syndrome in clinical practice” Epilepsy Research (2012) 100, 272-277; De Vivo et al. “Glut1 deficiency: CSF glucose. How low is too low?” REVUE NEUROLOGIQUE 164 (2008) 877–880; Wang et al. “A mouse model for Glut-1 haploinsufficiency” Human Molecular Genetics (2006), Volume 15, Issue 7, pages 1169–1179, of record in IDS; and US 2013/0158104 A1 to Tubert et al., as applied to claims 1, 10-11, 14, 16-20, 28-33 above; in further view of De Giorgis et al. “GLUT1 deficiency syndrome 2013: Current state of the art” SEIZURE (2013), 22(10), 803-811, of record in IDS.
This rejection is reiterated under the same grounds set forth in the previous Office action. A response to Applicant’s traversal is provided below.
Regarding claim 9, Winkler does not disclose wherein the subject receives a ketogenic diet prior to GLUT1 gene transfer. Klepper teaches that the ketogenic diet is the “therapy of choice” for GLUT1 deficiency syndrome (GLUT1 DS). See page 274. In addition, prior to the effective filing date of the instantly claimed invention, De Giorgis is considered relevant prior art for teaching that the ketogenic diet (KD) has been used “safely and effectively for decades” for treatment of epilepsy (a condition associated with GLUT1 DS), and further that the ketogenic diet “should be started as early as possible whenever GLUT1DS is suspected”. See page 807, col. 2. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to perform GLUT1 gene transfer (as taught by Winkler) in a subject that has received a ketogenic diet because the prior art, as discussed above, recognizes that the ketogenic diet is a safe and effective therapy choice for patients suffering from GLUT1 DS, and further that the ketogenic diet should be started as early as possible whenever GLUT1DS is suspected.

Response to Declaration/Arguments
Applicant’s remarks filed 05/05/2022 have been carefully considered, but are not found persuasive. 
Applicant’s arguments cover largely the same grounds as the reply filed 11/12/2021. These arguments were sufficiently addressed and found not persuasive in the previous Office action mailed 12/07/2021. See pages 7-9 of Applicant’s reply. Accordingly, Examiner’s response from the previous Office action mailed 12/07/2021 is reproduced below at the end of this Office action. 

Applicant asserts that the Examiner has erroneously refused to construe the recitation that the method alleviates hypoglycorrhachia as limiting and dismisses it as a mere “intended result”. See page 7 of Applicant’s reply. This is not persuasive. Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, Applicant fails to provide any explanation how and in what way the recitation that the method alleviates hypoglycorrhachia further limits the structure and material acts recited in claim 1, i.e. further limit the step of “administering to the subject an effective amount of a recombinant AAV9 vector, the vector comprising a nucleic acid sequence encoding Glut1 operatively linked to a promoter”. Rather, it is clear from the claim language itself that this recitation is directed to a desired or intended result of performing the administration step of claim 1. To the extent that this recitation requires the identification of hypoglycorrhachia in a Glut1 DS subject, this issue has been addressed in the rejection. 

Applicant asserts that the Examiner failed to give any reason that the combination of a viral vector comprising a nucleic acid sequence encoding Glut1 operatively linked to a promoter (taught in Winkler) and an AAV9 vector (taught in Bevan) would have predictably alleviated hypoglycorrhachia. Applicant further suggests that the Examiner has erroneously placed the burden on Applicant to establish that a person of skill in the art would have predicted an AAV9 therapy to Glut1 to fail, but rather it is the Examiner’s burden to demonstrate a reasonable expectation of success. See pages 7-9 of Applicant’s reply. This is not persuasive.
Examiner acknowledges that a rejection under 35 U.S.C. 103 must have a reasonable expectation of success. However, Applicant's characterization of a proper prima facie case of obviousness is incomplete. It is not solely the express teachings found in the prior art that establish a prima facie case of obviousness but how one of ordinary skill in the art would perceive and interpret the prior art, which is a finding the Examiner makes. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. 
The Examiner will briefly address Applicant’s characterization of the prosecution record. In the first Office action on the merits mailed 06/17/2021, the Examiner established a case for prima facie obviousness, which included a reasonable expectation of success. This shifted the burden to Applicant to rebut Examiner’s case for prima facie obviousness. In the reply filed on 11/12/2021, Applicant provided a lengthy response and a declaration under 37 CFR 1.132 to rebut Examiner’s case for prima facie obviousness largely by arguing that there was NOT an expectation of success to practice the claimed invention prior to the effective filing date of the application. This traversal shifted the burden back to the Examiner, and the Examiner found Applicant’s traversal not persuasive in the Office action mailed 12/07/2021. That is, the Examiner never required or requested that Applicant establish that one of ordinary skill in the art would have expected the claimed invention to fail. Rather, Applicant had decided to argue patentability of the claims on the grounds that there was NOT a reasonable expectation of success.
Finally, Applicant’s assertion the Examiner failed to give any reason for a reasonable expectation of success is an apparent mischaracterization of both the Examiner’s rejection and the Examiner’s reply to Applicant’s traversal.


In the previous Office action, and in response to Applicant’s traversal filed 11/12/2021, the Examiner cited the prior art disclosures of
Varadi et al. “Novel random peptide libraries displayed on AAV serotype 9 for selection of endothelial cell-directed gene transfer vectors” GENE THERAPY (2012) 19, 800-809, and 
Chen et al. “Sialic Acid Deposition Impairs the Utility of AAV9, but Not Peptide-modified AAVs for Brain Gene Therapy in a Mouse Model of Lysosomal Storage Disease” MOLECULAR THERAPY (2012), Vol. 20, No. 7, 1393–1399, 
to refute Applicant’s assertion that the ordinary artisan would NOT have expected AAV9 to possess the ability to transduce endothelial cells. See pages 14-15 of the previous Office action mailed 12/07/2021. 
In the reply filed 05/05/2022, Applicant argues that Varadi evidences that “wild-type AAV9 does not transduce endothelial cells”. Applicant further takes issue with the Chen disclosure because, although Chen teaches the "ability of AAV9 vectors to transduce endothelia and astrocytes in the brain after peripheral injection" (page 1395, first paragraph), Chen provides no citation or experiment to support this statement. See pages 8-9 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
With respect to the Chen disclosure, the standard for a reasonable expectation of success under 35 U.S.C. 103 is NOT anticipatory data. Chen’s statement of the "ability of AAV9 vectors to transduce endothelia and astrocytes in the brain after peripheral injection" is direct evidence that one of ordinary skill in the art expected AAV9 to be capable of transducing endothelia in the brain prior to the effective filing date of the claims. 
With respect to the Varadi disclosure, Applicant’s remarks are not accurate. Figure 1b (reproduced below) clearly shows transduction of endothelial cells using wild-type AAV9. The finding that wild-type AAV9 transduction was “low” relative to a modified AAV9 does NOT mean that wild-type AAV9 fails to transduce endothelial cells. Moreover, Applicant’s remarks are not particularly relevant to the rejected claims. The rejected claims merely recite “a recombinant AAV9” which embraces the prior art’s modified AAV9 possessing enhanced endothelia transduction as taught by Varadi.

Figure 1b of the Varadi disclosure

    PNG
    media_image2.png
    463
    571
    media_image2.png
    Greyscale


Applicant repeats arguments directed to allegations of unexpected results. See page 9 of Applicant’s reply. Applicant’s allegations of unexpected results were found not persuasive for the reasons set forth in the previous Office action mailed 12/07/2021. See page 14; pages 19-20, joining paragraph; and pages 21-22, joining paragraph, of the previous Office action. To summarize, the specification only shows a partial restoration of CSF glucose levels, below the normal range. Although Winkler does not measure CSF glucose levels after Glut1 rescue, a lack of anticipatory data in Winkler does not necessarily evidence an unexpected result. Rather, as stated in the previous Office action, the at least partial restoration of CSF glucose levels would have been an expected result. The prior art recognizes that Glut1 deficiency syndrome is caused by impaired glucose transport across the blood-brain barrier and defect in the GLUT1 gene results in low cerebrospinal fluid (CSF) glucose levels, which is a condition termed “hypoglycorrhachia”. In other words, the prior art recognizes that hypoglycorrhachia is a condition caused by Glut1 deficiency syndrome, and therefore treatment of the disease (Glut1 deficiency syndrome) would reasonably be expected to alleviate conditions caused by the disease (hypoglycorrhachia). Indeed, hypoglycorrhachia is a condition defined by low glucose levels in the cerebrospinal fluid (CSF). Glut1 deficiency syndrome causes hypoglycorrhachia due to a defect in the Glut1 gene disrupting glucose transport across the blood brain barrier. Accordingly, rescuing expression of Glut1 would reasonably be expected to at least partially restore glucose transport across the blood brain barrier, thereby alleviating hypoglycorrhachia.


Applicant argues that Examiner’s statement that Figure 5C of the instant application fails to show full restoration of CSF glucose levels is “irrelevant”. See page 9 of Applicant’s reply. This is not persuasive. In this case, Examiner’s statement is relevant because Applicant had asserted in the reply fled 11/12/2021 (pages 16-17) that Figure 5C shows restoration of CSF glucose levels within the “normal range”. As set forth in the previous Office action mailed 12/07/2021 (pages 21-22, joining paragraph), Figure 5C, in fact, only shows a partial restoration of CSF glucose levels, below the “normal range.”



Below is a reproduction from the previous Office action (mailed: 12/07/2021) of Examiner’s response to Applicant’s reply filed on 11/12/2021:
The declaration under 37 CFR 1.132 of Guangping Gao, filed 11/12/2021, is acknowledged. The declaration, and Applicant’s remarks filed 11/12/2021, have been carefully considered, but are not found persuasive for the following reasons.
Applicant argues that Examiner relied upon recognition of a problem rather than recognition of a solution. It appears that Applicant is suggesting that the Examiner’s statement that “the art recognized that hypoglycorrhachia is caused by Glut1 deficiency” is tantamount to “dismissing properties of the claimed invention as merely inherent, without further consideration as to unpredictability and unexpectedness”. Applicant requests clarification of the statement “the instant recitation that the method alleviates hypoglycorrhachia naturally flows from performing the method”. See pages 17-18 of Applicant’s reply. Applicant further asserts that Examiner’s rejection fails to make a prima facie obviousness case because the prior art provides no information, directed, or specific suggestion” of alleviating hypoglycorrhachia as claimed. See pages 11-12 of Applicant’s reply. Applicant continues this line of reasoning by arguing that the cited prior art references of Klepper, De Vivo, Cepko, Wang, Bevan, Tubert, and Winkler fail to expressly teach or suggest that Glut1 gene transfer would result in alleviation of hypoglycorrhachia. See pages 13-15 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.
First, the rejection does not merely recognize Glut1 deficiency syndrome as a “problem”. Rather, the rejection cites Winkler for expressly disclosing treatment of Glut1 deficiency syndrome by gene transfer of a Glut1 gene. 
Second, claim scope is not limited by claim language which does not limit the claim to a particular structure or manipulative action. See MPEP 2111.04. In this case, the limitation “wherein the method alleviates hypoglycorrhachia” merely indicates an intended result of performing the claimed method without clearly further limiting the structure and/or manipulative actions recited in the claim. In other words, the alleviation of hypoglycorrhachia naturally flows from performing the recited step of administering to a subject suffering from Glut1 deficiency syndrome an effective amount of a recombinant AAV9 vector, the vector comprising a nucleic acid sequence encoding Glut1 operatively linked to a promoter. The Examiner does not use the term “inherent”, as suggested by Applicant’s remarks. To the extent that the claims require treating a subject identified as suffering from hypoglycorrhachia, as a precondition of “alleviating hypoglycorrhachia”, this has been expressly addressed in the rejection above with respect to claim 11.
Third, the limitation “wherein the method alleviates hypoglycorrhachia” is not considered an unexpected intended result. The prior art recognizes that Glut1 deficiency syndrome is caused by impaired glucose transport across the blood-brain barrier and defect in the GLUT1 gene results in low cerebrospinal fluid (CSF) glucose levels, which is a condition termed “hypoglycorrhachia”. In other words, the prior art recognizes that hypoglycorrhachia is a condition caused by Glut1 deficiency syndrome, and therefore treatment of the disease (Glut1 deficiency syndrome) would reasonably be expected to alleviate conditions caused by the disease (hypoglycorrhachia). Indeed, hypoglycorrhachia is a condition defined by low glucose levels in the cerebrospinal fluid (CSF). Glut1 deficiency syndrome causes hypoglycorrhachia due to a defect in the Glut1 gene disrupting glucose transport across the blood brain barrier. Accordingly, rescuing expression of Glut1 would reasonably be expected to at least partially restore glucose transport across the blood brain barrier, thereby alleviating hypoglycorrhachia. 
Fourth, it is not solely the express teachings of the prior art that must establish a reasonable expectation of success in practicing the claimed invention. It is the Examiner’s rejection under 35 U.S.C. 103 that must have a reasonable expectation of success. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. The Examiner is not necessarily required to provide a prior art reference expressly teaching that Glut1 gene transfer would achieve alleviation of hypoglycorrhachia.

Gao declares that Applicant is unaware of any prior art that would have suggested that AAV9 could transduce endothelial cells (item #12) or brain capillary endothelial cells (item #6). Gao further cites prior art references, including Wang, Bevan, Cepko, Tubert, and Winkler (cited in Examiner’s rejection), as being silent to the ability of AAV9 to transduce endothelial cells, and thus concludes, at the time of filing of the instant application, it was unreasonable to predict that AAV9 could transduce endothelial cells of the brain (#7-14). The argument is repeated on pages 15-16 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, the failure of one or more prior art references to expressly disclose to the ability of AAV9 to transduce endothelial cells is not necessarily evidence that the ordinary artisan would have found unreasonable to predict that AAV9 could transduce endothelial cells. Moreover, prior to the effective filing date of the instantly claimed invention, Varadi et al. “Novel random peptide libraries displayed on AAV serotype 9 for selection of endothelial cell-directed gene transfer vectors” GENE THERAPY (2012) 19, 800-809, demonstrates that AAV9 is capable of transducing human endothelial cells. See Figure 1b. Furthermore, Chen et al. “Sialic Acid Deposition Impairs the Utility of AAV9, but Not Peptide-modified AAVs for Brain Gene Therapy in a Mouse Model of Lysosomal Storage Disease” MOLECULAR THERAPY (2012), Vol. 20, No. 7, 1393–1399, discloses that the endothelial of the brain composes the blood-brain barrier (page 1398, second full paragraph) and discloses the “ability of AAV9 vectors to transduce endothelia and astrocytes in the brain after peripheral injection” (page 1395, first paragraph). Accordingly, the ordinary artisan aware of prior art disclosures such as Varadi and Chen would have expected AAV9 to possess the ability to transduce endothelial cells of the brain.

Gao further declares that Glut1 must be expressed in brain endothelial cells in order to alleviate hypoglycorrhachia (items #7-8). In particular, Gao cites Wang for disclosing that Glut1 transporters must be present in the capillary endothelium in order to reach an astrocyte. This argument is reiterated on pages 13-14, joining paragraph, of Applicant’s reply. See also pages 15-16 of Applicant’s reply: “a person of ordinary skill in the art would have expected a Glut1 gene therapy for Glut1 DS to be successful only if the gene therapy could achieve Glut1 expression in brain capillary endothelial cells”. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Winkler discloses that GLUT1 is expressed in brain endothelial cells and in adjacent astrocyte endfoot processes. See first paragraph on page 521. Foust et al. “Intravascular AAV9 preferentially targets neonatal neurons and adult astrocytes” NATURE BIOTECHNOLOGY (2009), Vol. 27, No. 1, pages 59-65, discloses that AAV9 shows “robust transduction of astrocytes throughout the entire CNS [central nervous system]” (Abstract). That is, the prior art recognizes that Glut1 is normally expressed by both brain endothelial cells and astrocytes, and further that AAV9 effectively targets astrocytes. In addition, De Vivo (cited in Examiner’s rejection) discloses that Glut1 deficiency syndrome (DS) is not necessarily characterized by total loss of Glut1 function. Indeed, De Vivo expressly discloses patient populations suffering from Glut1 DS possessing residual Glut1 function at a reduced level. See Table 1 on page 879. Accordingly, even assuming that a particular viral vector cannot transduce brain endothelial cells, there are patients suffering from Glut1 DS still possessing residual Glut1 function in brain endothelial cells and therefore, by Wang’s reasoning, glucose would be expected to reach astrocytes involved in glucose transport in said patients. For these reasons, considering that Glut1 is normally expressed by astrocytes involved in glucose transport, targeting astrocytes (which Applicant does not dispute AAV9 is capable of) is considered a target for Glut1 gene transfer the ordinary artisan would have considered to treat Glut1 DS and conditions caused by Glut1 DS (e.g., hypoglycorrhachia). In other words, absent evidence to the contrary, a viral vector capable of transducing brain endothelial cells does not appear to be necessarily required to alleviate hypoglycorrhachia or increase CSF glucose levels.

Gao declares that Bevan suggests that transduction of cells of the brain by AAV9 to be “heterogeneous” and “unpredictable” because, although Bevan discloses that AAV9 can transduce glial cells, skeletal muscle or peripheral organs, motor neurons, and, within the brain, cerebellar Purkinje cells and nerve fibers, Bevan never suggests that AAV9 could transduce “cells of the brain relevant to Glut1 deficiency syndrome” (item #9). This argument is repeated on page 14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Bevan’s failure to disclose that AAV9 is capable of transducing “cells of the brain relevant to Glut1 deficiency syndrome” is not evidence that AAV9 transduction in the brain is “heterogeneous” or “unpredictable” but rather a mere recognition of certain cell types are transduced by AAV9. Indeed, the terms “heterogeneous” or “unpredictable” do not appear in the Bevan disclosure. That Bevan is silent to the capability of AAV9 to transduce brain endothelial cells is not equivalent to a teaching that AAV9 cannot transduce brain endothelial cells, as suggested by Applicant.

Gao further declares that Korbelin et al. “A brain microvasculature endothelial cell-specific viral vector with the potential to treat neurovascular and neurological diseases” EMBO Mol Med (April 2016) 8: 609–625, of record in IDS, explains, with AAV9 “very high vector doses (up 2x1014 vg/kg) are needed to efficiently transduce the CNS, and the brain endothelial cells – being a very important therapeutic target as key player of the BBB – are not transduced”, citing page 616, left col. (Applicant’s emphasis). This argument is repeated on pages 15-16 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. As an initial matter, it is noted that the Korbelin disclosure was publically available April 2016, which is after Applicant’s priority date of March 2015. Applicant’s remarks suggest that Korbelin shows that the prior art considered AAV9 to be unable to transduce brain endothelial cells. In fuller context, Korbelin discloses “Several AAV serotypes allow neuronal transduction after being locally administered (McCown et al, 1996; During et al, 1998; Mandel et al, 1998; Davidson et al, 2000; Cearley & Wolfe, 2006; de Backer et al, 2010; Markakis et al, 2010; Shen et al, 2013), and some of them (e.g., AAV9, AAVrh.8, and AAVrh.10) seem to be able to cross the mature BBB after systemic administration in adult animals (Foust et al, 2009; Dayton et al, 2012; Yang et al, 2014). However, very high vector doses (up to 2 × 1014 vg/kg) are needed to efficiently transduce the CNS, and the brain endothelial cells—being a very important therapeutic target as key player of the BBB—are not transduced” (page 616, col. 1). The teaching that “brain endothelial cells—being a very important therapeutic target as key player of the BBB—are not transduced” is not expressly directed to AAV9 in particular, as suggest by Applicant, and further the teaching appears to be directed to transduction in “adult animals”. Neither Applicant nor Korbelin directly refer to a prior art reference presenting experiment or data suggesting that AAV9 cannot transduce brain endothelial cells. In addition, cited by Korbelin in the passage, Yang et al. “Global CNS Transduction of Adult Mice by Intravenously Delivered rAAVrh.8 and rAAVrh.10 and Nonhuman Primates by rAAVrh.10” MOLECULAR THERAPY (2014), Vol. 22, No. 7, 1299–1309, teaches that rAAVs can cross the BBB and effectively transduce cells of the neonatal CNS; however, transduction levels of rAAVs are significantly reduced in the adult CNS (see Abstract). That is, Korbelin’s teaching appears to be directed to transduction of the adult CNS, which the prior art recognizes as being significantly less effectively transduced compare to the neonatal CNS. Even assuming for the sake of argument that Korbelin teaches that AAV9 cannot transduce brain endothelial cells, this is contradicted by other disclosures found in the prior art. As discussed above, Varadi et al. “Novel random peptide libraries displayed on AAV serotype 9 for selection of endothelial cell-directed gene transfer vectors” GENE THERAPY (2012) 19, 800-809, demonstrates that AAV9 is capable of transducing human endothelial cells. See Figure 1b. Chen et al. “Sialic Acid Deposition Impairs the Utility of AAV9, but Not Peptide-modified AAVs for Brain Gene Therapy in a Mouse Model of Lysosomal Storage Disease” MOLECULAR THERAPY (2012), Vol. 20, No. 7, 1393–1399, discloses that the endothelial of the brain composes the blood-brain barrier (page 1398, second full paragraph) and discloses the “ability of AAV9 vectors to transduce endothelia and astrocytes in the brain after peripheral injection” (page 1395, first paragraph). Accordingly, the ordinary artisan aware of prior art disclosures such as Varadi and Chen would have expected AAV9 to possess the ability to transduce endothelial cells of the brain. For these reasons, and those discussed above, it is the Examiner’s position that the preponderance of evidence is not in favor of Applicant’s position that one of ordinary skill in the art believed or expected that AAV9 is unable to transduce brain endothelial cells prior to the effective filing date of the instantly claimed invention.

Gao further declares that, although relating the Glut1 gene therapy, Cepko and Winkler fail to suggest neither AAV9 nor alleviating hypoglycorrhachia (items #13-14). The argument is repeated on page 13, last full paragraph, and pages 14-15, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. First, as set forth in the rejection, although Cepko and Winkler fail to suggest AAV9, the ordinary artisan would have been motivated to use AAV9 because the AAV9 vector for gene transfer is known in the art to efficiently cross the blood-brain barrier (BBB) and target the central nervous system (CNS) when administered systemically. Second, it is not necessarily required that Winkler or Cepko expressly teach that Glut1 gene transfer would alleviate hypoglycorrhachia. The limitation “wherein the method alleviates hypoglycorrhachia” merely indicates an intended result of performing the claimed method without clearly further limiting the structure and/or manipulative actions recited in the claim. Moreover, the limitation is not an unexpected intended result. The prior art recognizes that Glut1 deficiency syndrome is caused by impaired glucose transport across the blood-brain barrier and defect in the GLUT1 gene results in low cerebrospinal fluid (CSF) glucose levels, a condition termed “hypoglycorrhachia”. In other words, the prior art recognizes that hypoglycorrhachia is a condition caused by Glut1 deficiency syndrome, and therefore treatment of the disease (Glut1 deficiency syndrome) would reasonably be expected to alleviate conditions caused by the disease (hypoglycorrhachia). Indeed, hypoglycorrhachia is a condition defined by low glucose levels in the cerebrospinal fluid (CSF). Glut1 deficiency syndrome causes hypoglycorrhachia due to a defect in the Glut1 gene disrupting glucose transport across the blood brain barrier. Accordingly, rescuing expression of Glut1 would reasonably be expected to at least partially restore glucose transport across the blood brain barrier, thereby alleviating hypoglycorrhachia.

Applicant argues that Klepper’s teaching of using the ketogenic diet (KD) to increase ketones as an alternative fuel source suggests that the “authors believed increasing glucose levels to be unachievable by then-known methods”. See first paragraph on page 13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant’s argument is mere speculation into the thoughts and beliefs of the authors of the Klepper disclosure. Klepper’s teaching of using KD in treating Glut1 deficiency syndrome is not equivalent to a teaching that “increasing glucose levels to be unachievable by then-known methods”.

Applicant argues that Winkler demonstrates treatment using a different gene therapy vector from the one claimed and “in a disease condition other than the one claimed”. See pages 14-15, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant is incorrect. The claims are directed to treatment of Glut1 deficiency syndrome (DS). De Vivo (cited in Examiner’s rejection) teaches that Glut1 DS is a disease characterized by a genetic disruption in the Glut1 gene, resulting in reduced expression of functional Glut1 (see entire disclosure, especially Table 1). Winkler performs Glut1 gene transfer to rescue Glut1 gene expression in Slc2a1+/- mice which Winkler expressly refers to mice having “GLUT1 haploinsufficiency”. The Slc2a1 gene encodes for Glut1. In other words, the Slc2a1 gene is the Glut1 gene. See Abstract; first paragraph on page 521; and page 525, col. 1. That is, Winkler performs Glut1 gene transfer in mice comprising a genetic disruption in the Glut1 gene (i.e. mice with Glut1 haploinsufficiency), which the ordinary artisan would have recognized as mice with Glut1 DS.

Applicant alleges “unexpected results” in the specification on page 5, second full paragraph; and in Figure 5C. In particular, Applicant alleges that Figure 5C shows that AAV9-Glut1 gene transfer “elevates CSF glucose levels from below 40-52 mg/dl to above about 53 mg/dl” (Applicant’s emphasis), which Applicant states is the within the “normal range” of CSF glucose levels in unaffected individuals. Applicant asserts that this result is unexpected by the closest prior art Winkler (cited in Examiner’s rejection) because Winkler “does not measure CSF glucose levels”. See pages 16-17 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant’s arguments is predicated on a confusion of the “normal range” of CSF glucose levels found in humans as compared to the “normal range” found in mice. Figure 5C is an experiment performed on mice, not human. Pages 44-45, joining paragraph, of the specification discloses that the normal range of CSF glucose levels in humans is greater than about 53 mg/dl. However, in the same paragraph, the specification discloses that the normal range of CSF glucose levels in wild-type mice is about 74.6±7.17 mg/dl. This can be clearly seen in Figure 5C as “Control”. Accordingly, contrary to Applicant’s remarks, Figure 5C does not show AAV9-Glut1 gene transfer increased CSF glucose levels in Glut1 DS model mice to the “normal range” of CSF glucose levels found in wild-type mice. With respect to Applicant’s remark that Winkler does not measure CSF glucose levels, it is not clear why Applicant believes that Winkler’s failure to measure CSF glucose levels is evidence that increasing CSF glucose to the level depicted in Figure 5C, which is below the “normal range”, is an unexpected result. A lack of anticipatory data (e.g., Figure 5C) in Winkler is not necessarily evidence of an “unexpected result”.


Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633